DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 
Response to Amendment

This office action is in response to amendment/reconsideration filed on 12/20/2021, the amendment/reconsideration has been considered. Claims 1, 5, 6, 10, 14, 15 and 19 have been amended. Claims 4 and 13 have been canceled. Claims 1-3, 5-12 and 14-20 are pending for examination as cited below.	

Allowable Subject Matter
Claims 1-3, 5-12 and 14-20 are allowed over cited references.
Reasons for Allowance
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mestery et al. (Patent No.: US 10764244 B1) is one of the most pertinent art in the field of invention and discloses, method describing a constellation of clients including a first client and a second client, receiving, at the first client, a connection request from the second client, retrieving endpoint reachability data associated with the second client and transmitting, to a server, a connection request based on the endpoint reachability data. The first client receives, from the server and based on the connection request, endpoint reachability information associated with the second client and starts a bidirectional connection with the second client. A direct or indirect tunnel is established between the first client and the second client.
Rangasamy et al. (Patent No.: US 10230571 B2) is yet another one of the most pertinent art in the field of invention and discloses, an application development framework system comprises a microservice platform for developing and executing a plurality of microservices, wherein each microservice of the microservices comprises an independently-deployable service configured to execute one or more functions to fulfill an interface contract for an interface for the microservice; and an orchestration platform for developing and executing an orchestrator to orchestrate the microservices to execute an interconnection platform for a cloud-based services  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tauqir Hussain/Primary Examiner, Art Unit 2446